FkeemaN, J.,
delivered the following dissenting-opinion :
This action is brought by plaintiff to recover penalties imposed by act of 1865-6, for failure of the conductor or other employee of the company to announce, on its passenger trains, at the Paducah june*12tion, a stopping place of said road, the station, and the time the train would stop, or be detained. The declaration contained 240 counts, each for a distinct failure of duty. The defendant demurred to the declaration, and stated two grounds of demurrer: First, that the penalty sued for was unconstitutional; and second, that the person upon whom the duty is imposed by the law can alone be held responsible for its non-performance — a corporation aggregate being incapable of incurring the penalty or being sued therefor. The demurrer was sustained by the circuit judge, and the defendant appealed.
The Act of 1865 is one of a series of acts of our Legislature passed under the police power to regulate the conduct of railroads, for the safety, convenience and comfort of the traveling public.
The first section requires persons who sell tickets to passengers at any station to open their offices an hour before the time of departure of trains, and for failure to comply with this requirement the delinquent is subjected to indictment or presentment, and on conviction is to be fined not less than twenty nor more than fifty dollars.
Sec. 2, Code, sec. 49275 is: “It shall be the duty of each conductor, or other employee on any railroad in this State, to announce in loud and • distinct words, for each passenger car, the stopping place, station or depot or town at which each car or passenger train stops, or shall be detained for any purpose, and also the time such car or passenger train will stop or be detained.”
*13The next provision is one regulating the fires, water and lights at night on said cars.
The next section, 4927d, is: “Upon failure of any railroad company, during any trip of the passenger cars, to comply strictly with any of the provisions of the two preceding sections of this act, then such railroad company shall forfeit and pay the sum of one hundred dollars, recoverable before any court having jurisdiction thereof, one-half to be paid to the person suing, and the other half to go to the common school fund of the State.”
This statute is clearly a command of the Legislature, demanding obedience on the part of the railroad companies, and if within the constitutional competency of that body, it is to be construed and enforced as any other enactment. We must first ascertain its meaning, and then see that it be enforced as enacted. That meaning is to be ascertained from the language used, giving it the fair and natural construction which the words usually have in our language. There is no difficulty in doing this here, as there are no words of doubtful import, all are readily understood. ,
It. is clear these provisions were intended to be penal, that is, the money to be paid on violation, when suit is successfully prosecuted, was intended as a punishment for the breach of the law. It is certain it was not intended to be compensatory in any sense, because an arbitrary amount is fixed for any case, and one-lialf only goes to the party suing, the other to the common school fund.
What then is the meaning of the provisions of *14■section 4927 b f It requires, in plain terms, that the •conductor or other employee of the road, shall announce, as required, for each passenger car, the stopping place, station or depot at which each car or passenger train stops, or shall be detained for any purpose, and the time such train will stop. This is too plain to be misunderstood. Whenever a train stops at a station, depot or town, this announcement must ■be made, or the statute is not obeyed. It is violated by any failure. Such violation may take place -at, any station on a trip from one point of departure to the destination of the train where the train may ■■stop. Ordinarily it can only occur, on the same trip but once at the same station, as the train can only pass that place once on a trip. The language of the -section imposing the penalty is: “Upon failure of any railroad company during any trip of the passenger cars to comply strictly with any of the provisions of the preceding sections, then the company shall -forfeit and pay the sum of one hundred dollars, • recoverable before any court having jurisdiction thereof, one-half to be paid to the person suing, and the other half to go to common school fund.”
' What is the requirement that must be strictly complied with ? The conductor or other employee on any railroad, is to announce in ' loud and distinct words, for ■each passenger car, the stopping place, station, or depot or toivn, at which each car or passenger train stops, ■or shall be detained for any purpose, and also the time such car or passenger train will stop or be detained.
*15This duty is so plainly written there can be no misunderstanding it, that the announcement must be made of “ the stopping place, station, or depot or town at which each car or passenger train stops.” Whenever a place, station, depot or town is stopped at by a car or passenger train the duty must be performed. To comply with this law at any station where such stoppage takes place the announcement must be made. This is too clear for argument. Suppose, for instance, on any trip from one poiut to another, at one half the stations or stopping places the announcement is made, the other half not, it cannot be doubted that the law has been complied with half the time, and the other half has been violated — if six stations, the law will have been complied with three times, no one can doubt — but if is equal!)' certain at the other three stations has not been obeyed: compliance and non-compliance are precisely the opposites each of the other — what, if done, is compliance, if omitted, is non-compliance.
' When is the penalty or forfeiture incurred ? is the next question. The language of this statute must be taken in its ordinary and well-understood meaning, and when this is seen, it must be held to be the intention of the Legislature, and so enforced. If this be not the rule then the Legislature may say one thing, and the courts say another, and the citizen could never know what he must do or avoid until the courts have said what it means.
The language is, and the mandate is unmistakable, “upon failure to comply strictly with any provision *16of the two preceding sections, (the other not being before us, the one quoted being alone involved), then such railroad company shall forfeit and pay the sum of one hundred dollars, and that on any trip. This is as plain as the other. It is the moment there is a failure to comply strictly the forfeiture is incurred— then the right accrues to some one to sue. There can be no doubt of this proposition.
Now suppose a failure at the three first stations on a trip — at the first a passenger stops supposing the train will remain fifteen minutes, but it leaves in five, and he is left. He immediately sues the company before a justice of the peace, and so on at each station the same thing occurs — what shall be the measure of recovery ? Can each recover the hundred dollars ? If so, why ? Because the forfeiture of that sum had been incurred the moment the act is not complied with. It is impossible to avoid this result unless you hold that the first man that sues is to recover one hundred dollars, and this shall cover all subsequent violations. If this rule be adopted, then how far shall it reach, and what length of time shall it cover ?
If,- however, all three can recover, that is, each for a single completed act, then we are compelled to say the company has violated the law - three times, each failure a violation, when sued for the act by different individuals at different times, and as any man can sue for the penalty, on the view of two of the judges, my brothers Cooper and the Chief Justice, why one man may not recover on different causes of action *17•complete of themselves, as well as a dozen separate individuals, is what I am unable to see, even should be be required to sue in separate actions. ' A man has six different notes due for one hundred dollars each. If he assigns them to six different men, each may sue on the note he has, because it is a complete cause of action. But the theory of my brother Cooper, if applied to such a case, would hold that if he sued himself he could only recover on one note, and the others be for nothing held. I know my brethren would not hold this, but the logic of the opinion involves it, or else you must show an element differentiating the case before us from the one supposed. None can fairly be shown, as I think. The note is but an obligation to pay, say one hundred dollars, and gives a completed right to that sum in the holder, •because the' law will enforce it, and gives the right •of recovery on it. The same |is the case here, the law gives the right to recover one hundred dollars for each failure to comply with the statute. It is to be recovered as penalties are recovered by the old action of debt at common law, with us in both cases, on the statement and proof of the facts of the case, •showing the legal right.
Let us look for a moment at the principle held by the opinion of my brethren Cooper and Deaderick, as given in the syllabus of his opinion, drawn by Judge Cooper: It is, “under the act of 1865, (Rev. Code, sec. 4927 b, c and d), which makes a railroad company liable to forfeit and pay a penalty of $100 upon a failure of the company, during any one trip *18of the passenger cars, to announce the stopping place or station at which the train stops, only one penalty can be recovered up" to the time of bringing the suit.” That is to say, only one penalty can be recovered for two hundred and forty failures, as in this case. But in this case vthe judgment is that he may recover one hundred dollars, and may select any one count of his declaration, and recover on that if he prove his case.
I submit that if any plain man should read the statute, and then what is thus held, if he would not be compelled to conclude that in this case the Legislature had enacted one thing and the court another. To test this: if under the common-law doctrine of implied repeals of statute, by approximately enacting a different rule, the Legislature had enacted that for every failure to announce the station where a train stops on a trip the company shall forfeit and pay one hundred dollars to whoever shall sue for the same, and then a subsequent Legislature should enact a law, “Be it enacted, etc.,' that hereafter when a railroad company shall fail on any trip to announce the station whenever the train shall stop, that one hundred dollars shall be forfeited, and recovered by whoever may sue, and this shall be for all failures incurred before bringing suit,” if the latter statute would not be a repeal of an essential feature of the former? If not, it is because the language of the statute cannot be antagonized or inconsistent with another, as I think. My learned brethren see clearly, no doubt, the grounds of these views, but I am unable to make consistency with the statute out of these.
*19The logical result of this opinion is, that a hundred violations of the requirement of the statute, or rather two hundred and forty, as in this case, only incurs one penalty, where one man sues for the failure to comply with the statute. Concede that as now settled, and I ask, how will it be if two hundred and forty men should each sue in separate cases ? Again, how is it that one case of violation to be selected by plaintiff, and he recover .for that. Is that one violation any more heinous than the other two hundred and thirty-nine? If so, why and how? Shall one violation give a penalty of one hundred dollars, and two hundred and forty no more?
But the result of that opinion goes even further necessarily, for it involves, and .it cannot be avoided or evaded, the proposition that these separate violations may occur, and did in this case necessarily occur, on separate trips of the trains, for the train could only pass and stop once on each trip, or on a single trio, and so we have the statute practically to meau that the railroad companies may violate the statute every day in the year, or even for five years, for if two hundred and forty times incurs but one penalty, a thousand would incur no more, and yet pay only one-hundred dollars, certainly in the case where one man shall sue for the violations, or how it would be if a man should sue in each case/ I am not able to say, and think my brethren will find it difficult to tell. One violation incurs the same penalty as two hundred and forty, and of necessity it follows a thousand would give the same result. The result is, as I think, the *20statute is' practically repealed. It might be interesting to settle the question suggested as to what would be the result if a separate person should sue for each violation or failure to comply with the law. As to the New York cases cited, I have but to say that the case of Fisher v. New York Central Railroad, 46 N. Y., 644-8, I have examined, and I see no similarity in the two statutes, nor objects and purposes. 'The opinion of the court in that case, as expressed in the reasoning of the judge on such a case as is now under consideration, sustains precisely the views I have .maintained, for which numerous cases are cited. The statute involved was held to be a remedy given to encourage parties to sue who had been compelled to pay over fare, and the fifty dollars compensation to encourage suit for this purpose. No such feature is found in this statute, no such purpose to be sub-.served.
I have only to say, that with proper deference and respect for the courts of a sister State, they are no authority when I am called on to construe an act of my own State Legislature, if they require me to disregard the plain language of that body. If any thing in the cases cited does sustain the view® combatted, (as I do not think they do when taken in connection with the cases then under consideration) they are simply unsound; my judgment does not approve, and I am compelled to stand by my own opinion. The consideration that I have felt of most weight in this ■case is, that so far as the plaintiff is concerned there is no merit in it, and a large recovery would be had *21on my view of the law. But the answer is, that there- is no merit in the same sense in any case where a common informer sues, as in all eases of a qui tcm, action. But 'this consideration loses all its force when we remember that no penalty can ever be recovered if the law has not been violated. The violation is the act of the defendant, and why a railroad corporation shall violate a plain law, and then not pay the penalty imposed by law, and to the party the law gives that penalty, I do not • see. If the party fails to prove a’ violation, he will pay costs and attorney’s fees for his pains. If he proves the violation, then the recovery is legally due, and I will give it. If the statute is not a good one let the Legislature change or repeal it. But until then it must be enforced, or the law of the land is trampled under foot. I cannot assent to such a result — whether the amount be great or small — nor does this affect the proper legal result the weight of a feather. I but add, that I am equally clear that the demurrer does not raise the question on which the court has acted, and that we ought not to have decided any thing except what the court below had ruled on.
A word only as to the view maintained by Judges Turney and Cooke. It is, as I understand it, that the penalty is given for the benefit of the passengers on the cars alone — certainly that none but a passenger can sue. This must go on the idea that the passenger who is inconvenienced by the failure to comply with the regulations required by the statute, is wronged, and has his remedy to redress this wrong. But it is *22also held' that only one can sue, and not every passenger, or every one injured. The last would have led to consequences that could not be justified — that is, if any passenger could sue. It might' be worse than the present case on the companies. This view seems to me not sustained either on principle or from the language of the statute. The language is, the company failing to comply “ strictly with the provisions,” shall forfeit and pay the sum of one hundred dollars, recoverable before any court having jurisdiction thereof, one-half to be paid to the person ■ suing, and the other half to go to the common school fund of the State.” How this language is to be limited so that only a passenger can sue, I am unable to see. The statute is either a penal one, or is intended to be compensatory to passengers injured. If penal, then it would be a requirement, as I .think, never heard of before in such a statute, that only a passenger on the train should be entitled to enforce it. They generally would be the persons least likely ever to do so of all others, as such passenger would not probably live at or desire to remain at the station long enough to prosecute such a suit.
But if it be compensatory, which, I take it, is the view underlying the opinion — then, on what principle it can be given to only one man is beyond my ken to see. Who shall it be? The first man that sues? It may be he is the man not injured in the slightest. The station may be his home, and he ready to step out without notice. But why the first man that sues shall be alone entitled to compensation for *23a wrong equally affecting all tbe other passengers desiring to stop at that station, it would be difficult to see. Why the compensation should be just one hundred dollars, one-half to the first man that sues, and the other to the common-school fund, is still more difficult to see. The “ common-school fund,” I take it, is not likely to be injured by any failure to comply with the requirements of the statute — why give compensation to it? It is not a passenger.*
I only add, that it is obvious the views of the two opinions are entirely antagonistic to each other. The one holds the statute penal, the other compensatory. If the first be correct, the difficulty is, w-hy ■confine the right to sue to a passenger? If the latter, then why to the first man that sues, and give half the recovery to the “ common-school fund ” that is entitled to no compensation, and then only allow compensation to one man, while others equally injured go uncompensated ?
For these reasons I am compelled to dissent from both views.